UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7441


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID ALLEN DAY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.        James C. Turk, Senior
District Judge. (5:02-cr-30064-jct-mfu-1; 7:07-cv-00376-jct-mfu)


Submitted:    January 14, 2010              Decided:   January 21, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Allen Day,      Appellant Pro Se. Craig Jon Jacobsen, I,
Assistant  United     States   Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David Allen Day seeks to appeal the district court’s

order     denying          his    Fed.     R.       Civ.     P.       60(b)     motion     for

reconsideration           of     the    district       court’s        order     denying   his

previous motion for reconsideration of the order denying relief

on his 28 U.S.C.A. § 2255 (West Supp. 2009) motion.                               The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                       28 U.S.C. § 2253(c)(1) (2006);

Reid     v.    Angelone,          369    F.3d       363,    369       (4th     Cir.   2004).

A certificate         of       appealability         will       not    issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.        § 2253(c)(2)         (2006).        A    prisoner      satisfies       this

standard      by    demonstrating         that      reasonable        jurists    would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling        by    the        district        court       is     likewise        debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th      Cir.    2001).        We    have    independently          reviewed    the

record and conclude that Day has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3